                Case 1:21-mj-00036-JCN Document 6 Filed 02/09/21 Page 1 of 2                                    PageID #: 11
AO 442 (Rev. 01/09) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                     for the
                                                                District of Maine

                      United States of America                         )
                                 v.                                    )
                         DAVID PHILLIPS                                )        Case No. 1:21-mj-00036-JCN
                                                                       )
                             Defendant                                 )

                                                         ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      David Phillips                                                                                         ,
who is accused of an offense or violation based on the following document filed with the court:

’ Indictment               ’ Superseding Indictment           ✔ Information
                                                              ’                     ’ Superseding Information            ’ Complaint
’ Probation Violation Petition                 ’ Supervised Release Violation Petition       ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:

  18 USC Sections 922g1 and 924a2: Possession of Ammunition by Felon.




                                     Feb 09, 2021,3:08 pm

C



                                                                     Return

          This warrant was received on (date)                              , and the person was arrested on (date)
at (city and state)                                              .

Date:
                                                                                             Arresting officer’s signature



                                                                                                Printed name and title
Case 1:21-mj-00036-JCN Document 6 Filed 02/09/21 Page 2 of 2   PageID #: 12
